Case 1:18-cv-07978-ALC-KNF Document 50

February 20, 2020.

BY ECF

The Honorable Andrew L. Carter, Jr.

United States District Judge

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Filed 02/20/20 Page 1of1

Re: ZINB USA Inc. v. Fed. Reserve Bank of N.Y... No. 18 Civ. 7978-ALC-KNF

 

Dear Judge Carter:

Plaintiff TNB USA Inc. (“TNB”) and Defendant Federal Reserve Bank of New York
(“New York Fed”) jointly submit this status report as Your Honor directed. (Order (Feb. 19,
2020), ECF No. 48.) We report that, as of today, the New York Fed has not issued a decision
either approving or denying TNB’s application for 4 master account.

We thank the Court for its attention.

Respectfully, ‘
f— > ee ee - 4
ae Le se fl

Thomas E.L. Dewey
Counsel for TNB

Michael M, Brennan
Counsel for the New York Fed
